Citation Nr: 1630180	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-38 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative disc disease (DDD) of the thoracolumbar spine.

2.  Entitlement to service connection for a disability of the bilateral lower extremities, to include peripheral neuropathy, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to March 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, further development is necessary before a decision may be rendered in the claims on appeal.

Primarily, the Veteran testified during his May 2016 hearing that he began receiving VA treatment for his back disability in Albuquerque in 1983 and asked that the Board make attempts to obtain these records.  Accordingly, remand is warranted so that records of VA treatment for the Veteran's back disability beginning in 1983 may be obtained.  

Additionally, the Board notes that the Veteran testified to receiving ongoing VA treatment, but the most recent records are dated January 2012.  As such, updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

The Board further notes that there appear to be several documents missing from the Veteran's claims file.  Specifically, the following documents are noted in the January 2012 rating decision and October 2014 Statement of the Case as having been reviewed in conjunction with the Veteran's appeal, but are not located in the claims file:  1) the Veteran's March 2011 original claim; 2) a June 2011 letter sent from VA to the Veteran in accordance with the Veteran's Claims Assistance Act (VCAA); 3) the Veteran's June 2011 response to the VCAA letter with an associated VA Form 21-4138 Statement in Support of Appeal; and 4) a treatment record from the VA Medical Center in Phoenix dated May 2011.  These documents, and any others in the possession of VA, must be associated with the claims file on remand.

Finally, the record reflects that the Veteran underwent VA examination in connection with his claims in June 2011, and that an addendum opinion with respect to the Veteran's claimed bilateral lower extremity disability was obtained in December 2011.  The examiner stated that an opinion as to whether the Veteran's back disability was related to service could not be rendered without resort to mere speculation and that the Veteran's bilateral lower extremity disability was unrelated to the Veteran's back disability.  The Board observes, however, that relevant treatment records have been added to the claims file since that time, with more to be added as a result of this remand.  As these records are likely to be pertinent in rendering a competent medical opinion, upon remand addendum opinions, and if necessary additional examination, should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file updated VA treatment records dating since January 2012.  Additionally, make all necessary attempts to obtain records of the Veteran's treatment for the claimed disabilities from the VA Medical Center in Albuquerque, New Mexico, beginning in 1983.  If such records do not exist or cannot be obtained, the claims file should be annotated as such and the Veteran must be so notified.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the claimed disabilities.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those already associated with the claims file.  If any requested records are unavailable, the file should be annotated as such and the Veteran must be so notified.

3.  Associate with the claims file all relevant documents in the possession of VA which are not currently associated with the claims file including, but not limited to: 1) the Veteran's March 2011 original claim; 2) a June 2011 VCAA letter sent from VA to the Veteran; 3) the Veteran's June 2011 response to the VCAA letter with an associated VA Form 21-4138 Statement in Support of Appeal; and 4) a treatment record from the VA Medical Center in Phoenix dated May 2011.  These documents, and any others in the possession of VA, must be associated with the claims file on remand.  If these documents are no longer available, the claims file must be annotated as such and the Veteran must be so notified. 

4.  After the above development has been completed to the extent possible, send the claims file to the VA clinician who provided the June 2011 examination and June and December 2011 opinions, or an appropriate substitute if unavailable, for an addendum opinion which takes into account the medical evidence added to the claims file since that time.  If deemed necessary by the examiner, schedule the Veteran for a new examination.  

Following review of the claims file, including any new evidence obtained pursuant to this remand, the examiner should again provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability, to include DDD of the thoracolumbar spine, arose in service or is otherwise related to service, to include the in-service complaint of a sore back.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the bilateral lower extremities, to include peripheral neuropathy, arose in service or is otherwise related to service.  If not, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disability of the lower extremities was (1) caused by; or (2) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's back disability.  If the examiner finds the bilateral lower extremity disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the Veteran's back disability.
The examiner should explain the reasoning for any opinion provided.  If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




